EXHIBIT 10.3


EMPLOYMENT AGREEMENT

        THIS AGREEMENT by and between Alliant Energy Corporation, a Wisconsin
corporation (the “Company”), and Erroll B. Davis, Jr. (the “Executive”),
originally dated as of the 21st day of April, 1998, and amended and restated as
of the 29th day of March, 1999, is hereby amended and restated as of the 26th
day of March, 2004.


W I T N E S S E T H  T H A T

        WHEREAS, the Company wishes to provide for the employment by the Company
of the Executive, and the Executive wishes to serve the Company and its
subsidiaries, in the capacities and on the terms and conditions set forth in
this Agreement, as amended and restated.

        NOW, THEREFORE, it is hereby agreed as follows:

1.  

Employment Period. The Company shall employ the Executive, and the Executive
shall serve the Company, on the terms and conditions set forth in this
Agreement, for a period commencing on the date of this Agreement and ending on
the date of the Company’s 2006 annual meeting of shareholders, but in no event
later than May 30, 2006, hereafter referred to as the “Employment Period.” Upon
the termination of the Employment Period the Executive will have the status of a
retired senior executive officer of the Company and shall be entitled to all of
the rights, privileges and benefits provided to such retired officers.


2.  

Position and Duties.


(a)  

The Executive shall serve as Chairman of the Board of Directors and, unless and
until otherwise determined by the Board of Directors, Chief Executive Officer of
the Company; in each case with such duties and responsibilities as are
customarily assigned to such positions, and such other duties and
responsibilities not inconsistent therewith as may from time to time be assigned
to him by the Board of Directors of the Company (the “Board”). The Executive
also shall continue to serve as a member of the Board through the annual meeting
of shareholders in 2006, but in no event later than May 30, 2006.


(b)  

As long as he is the Chief Executive Officer of the Company, in addition to the
responsibilities designated in paragraph (a) of Section 2 above, the Executive
shall be entitled to serve as the Chief Executive Officer of each entity which
during such period is a subsidiary of the Company and the Company shall cause
the Executive to be appointed or elected as the Chief Executive Officer of each
such subsidiary. In his capacity as the Chief Executive Officer of said
subsidiaries, the Executive shall have such duties and responsibilities as are
customarily assigned to such position, and such other duties and
responsibilities not inconsistent therewith as may from time to time be assigned
to him by the Board of Directors of each such subsidiary. During the Employment
Period, the Executive also shall serve as a member of the Board of Directors of
each of the Company’s subsidiaries and the Company shall cause the Executive to
be appointed, elected or re-elected as such a director.


(c)  

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote reasonable
attention and time during normal business hours to the business and affairs of
the Company and its affiliates and, to the extent necessary to discharge the
responsibilities assigned to the Executive under this Agreement, use the
Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to serve on corporate, industry, civic or charitable
boards or committees, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company and its affiliates in accordance with this Agreement. In particular, the
Executive may join the board of directors of one additional for-profit
corporation after July 1, 2004 and a second such board in 2005 as long as prior
to such second appointment his status with the Company is that of non-CEO
Chairman, and for both as long as there is no significant interference with his
duties with the Company and the businesses of the corporation(s) are not
competitive with those of the Company.


(d)  

The Company’s headquarters shall be located in Madison, Wisconsin and the
Executive shall reside in the general area of Madison, Wisconsin. During the
Employment Period, the Company also will provide the Executive with a furnished
apartment in the Cedar Rapids, Iowa area.


3.  

Compensation.


(a)  

Base Salary. The Executive’s compensation during the Employment Period shall be
determined by the Board upon the recommendation of the Compensation and
Personnel Committee (or other appropriate committee) of the Board, subject to
the next sentence and paragraph (b) of Section 3. During the Employment Period,
the Executive shall receive an annual base salary (“Annual Base Salary”) of not
less than his aggregate annual base salary from the Company and its subsidiaries
as in effect immediately before the date of this Agreement, i.e., $750,000. The
Annual Base Salary shall be payable in accordance with the Company’s regular
payroll practice for its senior executives, as in effect from time to time.
During the Employment Period, the Annual Base Salary shall be reviewed for
possible increase at least annually. Any increase in the Annual Base Salary
shall not limit or reduce any other obligation of the Company under this
Agreement.


(b)  

Incentive Compensation. During the Employment Period, the Executive shall
continue to participate in short-term incentive compensation plans and long-term
incentive compensation plans (the latter to consist of plans offering stock
options, restricted stock and other long-term incentive compensation) offered by
the Company and its present or future affiliates which shall provide him with
the opportunity to earn, on a year-by-year basis, short-term and long-term
incentive compensation (the “Incentive Compensation”). For 2004, the annual
incentive target opportunity is 80% of Annual Base Salary and the long-term
incentive target opportunity is 200% of Annual Base Salary. For 2005 and 2006,
the annual and long-term incentive target opportunities for the Executive will
be equal to or higher than the targets set for other named executive officers.
If the Employment Period ends other than on the last day of a fiscal year, the
extent to which incentives are earned and paid will be determined in accordance
with the plan provisions governing participants who retire during the year.


(c)  

Other Benefits.


(i)  

Retirement Plan; Supplemental Retirement Plan. During the Employment Period, the
Executive shall participate in retirement and supplemental retirement plans (the
“Defined Benefit Arrangement”) such that the aggregate value of the retirement
benefits that he and his spouse will receive at the end of the Employment Period
under all defined benefit plans of the Company and its affiliates (whether
qualified or not) will be not less than the benefits he would have received
(assuming his employment through the end of the Employment Period) under the
Defined Benefit Arrangement in which the Executive participated as in effect
immediately prior to the date of this Agreement. Despite anything in the plan to
the contrary, for purposes of computing the benefits under the supplemental
retirement plan between the Executive and the Company dated August 15, 2003, as
the same may be hereafter amended (the “SRP”), the following rules shall apply:


A.  

For purposes of the definition of “Earnings” in Section 2.6 of the SRP, the
Executive shall be treated as earning $595,539 of annual bonus for 2003 payable
in 2004, which is the amount that the Executive would have been paid based on
2003 performance had he not in fact waived participation in such incentive plan.


B.  

For purposes of the definition of “Earnings” in Section 2.6 of the SRP, if the
Executive shall cease to be Chief Executive Officer of the Company during 2005
but remains the Chairman through the end of the calendar year, and if the annual
bonus for 2005 paid in 2006 is less than the Executive’s target award, the
Executive shall be treated as earning the target award for such year.


C.  

For purposes of calculating the lump sum payment amount pursuant to Section
3.1(d) of the SRP, such amount payable to the Executive shall be the largest of
the following: (i) the amount using the terms of Section 3.1(d) without
adjustment; (ii) the dollar amount that would have been payable to the Executive
on May 1, 2003 if the Executive had voluntarily terminated employment on April
30, 2003; or (iii) an amount which is the sum of (A) the value of the benefit
which the Executive had accrued under the SRP as of April 30, 2003 using a
special discount rate of 4.61% (the rate in effect as of April 30, 2003) and (B)
the value of the remainder of the accrued benefit using the rate specified in
Section 3.1(d) of the SRP. For purposes of calculating the lump sum payment
amount pursuant to Section 3.1(d) of the SRP, such amount payable to the
Executive’s beneficiary pursuant to Section 6.1 of the SRP shall be the largest
of the following: (iv) the amount using the terms of Section 3.1(d) without
adjustment; (v) the dollar amount that would have been payable to the
Executive’s beneficiary on May 1, 2003 if the Executive had died on April 30,
2003; or (vi) an amount which is the sum of (A) the value of the pre-retirement
death benefit which the Executive had accrued under the SRP as of April 30, 2003
using a special discount rate of 4.61% (the rate in effect as of April 30, 2003)
and (B) the value of the remainder of the pre-retirement death benefit using the
rate specified in Section 3.1(d) of the SRP. Notwithstanding the foregoing, if
paragraph (a) of Section 5 is applicable, then the computations in this
subparagraph shall be made at the end of the Employment Period as defined in
Section 5 as if the employment terminated on that date.


D.  

Upon termination of employment if the Executive is employed by the Company until
the end of the Employment Period or if, during the Employment Period, the
Company terminates the Executive’s employment other than for Cause or
Disability, the Executive terminates employment for Good Reason or the
Executive’s employment is terminated as a result of the mutual agreement of the
Board and the Executive, the Executive shall be deemed a retiree under the SRP
and benefits shall not be subject to the early commencement reduction factors
otherwise provided in Section 4.1 of the SRP for any purpose, including the
calculations set forth in subparagraph C(i), (iii), (iv) and (vi) but
specifically not for the calculations set forth in subparagraph C(ii) and (v),
above. If, during the Employment Period, the Executive’s employment is
terminated by the Company for Cause or Disability or if the Executive
voluntarily terminates employment during the Employment Period other than for
Good Reason, then the Executive shall be deemed a retiree under the SRP, the
benefits shall not be subject to the early commencement reduction factors
otherwise provided in Section 4.1 of the SRP for any purpose, including the
calculations set forth in subparagraph C(i), (iii), (iv) and (vi) but
specifically not for the calculations set forth in subparagraph C(ii) and (v),
above, but the benefit shall not commence earlier than September 1, 2006,
although it shall not otherwise be delayed after that date by operation of
Section 5.1 of the SRP which would typically defer SRP payments until after
cessation of long-term disability benefits. In the event employment is
terminated by the Executive’s death, as provided in Section 6.1 of the SRP, the
benefits would not be subject to the early commencement reduction factors
otherwise provided in Section 4.1 of the SRP.


(ii)  

Executive Tenure Compensation Plan. During the Employment Period, the Executive
shall continue to participate in the Alliant Energy Corporation Executive Tenure
Compensation Plan. The Board of Directors has approved treating the Executive as
a retiree under the Executive Tenure Compensation Plan entitled to full
unreduced benefits thereunder if the Executive is employed by the Company until
the end of the Employment Period or if, during the Employment Period, the
Company terminates the Executive’s employment other than for Cause or
Disability, the Executive terminates employment for Good Reason or the
Executive’s employment is terminated as a result of the mutual agreement of the
Board and the Executive. If, during the Employment Period, the Executive’s
employment is terminated by the Company for Cause or Disability or if the
Executive voluntarily terminates employment during the Employment Period other
than for Good Reason, the Board of Directors has approved treating the Executive
as a retiree under the Executive Tenure Compensation Plan but benefits shall not
commence until September 1, 2006. If the Executive dies during the Employment
Period, the beneficiary(ies) will be entitled to the benefits provided for under
Section 5 of the Executive Tenure Compensation Plan. Notwithstanding the
foregoing, if paragraph (a) of Section 5 is applicable, then the computations
and distribution pursuant to this provision shall be made at the end of the
Employment Period as defined in Section 5 as if the employment terminated on
that date.


(iii)  

Life Insurance. During the Employment Period, the Company shall provide the
Executive with life insurance coverage (the “Life Insurance Coverage”) providing
a death benefit to such beneficiary or beneficiaries as the Executive may
designate of not less than three times his Annual Base Salary.


(iv)  

Additional Benefits. In addition, and without limiting the generality of the
foregoing, during the Employment Period and thereafter: (A) the Executive shall
be entitled to participate in all applicable incentive, savings and retirement
plans, practices, policies and programs of the Company and its affiliates to the
same extent as other senior executives (or, where applicable, retired senior
executives) of the Company, and (B) the Executive and/or the Executive’s family,
as the case may be, shall be eligible for immediate participation in (and
without any limitation for preexisting conditions), and shall receive all
benefits under, all applicable welfare benefit plans, practices, policies and
programs provided by the Company and its affiliates, other than severance plans,
practices, policies and programs but including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life insurance,
group life insurance, accidental death and travel accident insurance plans and
programs, to the same extent as other senior executives (or, where applicable,
retired senior executives) of the Company, provided, however, that the
Executive’s aggregate benefits as a retired senior executive under the plans
described in this clause (B) shall not be less than the benefits provided by the
Company and its affiliates to its retired senior executive officers as of the
date of this Agreement.


(v)  

Technology Support. For a period of five years following termination of
employment, the Company shall provide the Executive with access to the Company’s
technology support.


(d)  

Perquisites. During the Employment Period, the Executive shall be entitled to
receive such perquisites as the Company may establish from time to time which
are commensurate with his position and at least comparable to those received by
other senior executives at the Company.


(e)  

Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable and documented expenses incurred by the Executive in the performance
of the Executive’s duties under this Agreement.


4.  

Termination of Employment.


(a)  

Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period. The Company shall be
entitled to terminate the Executive’s employment because of the Executive’s
Disability during the Employment Period. “Disability” means that (i) the
Executive has been unable, for a period of 180 consecutive business days, to
perform the Executive’s duties under this Agreement, as a result of physical or
mental illness or injury, and (ii) a physician selected by the Company or its
insurers, and acceptable to the Executive or the Executive’s legal
representative, has determined that the Executive’s incapacity is total and
permanent. A termination of the Executive’s employment by the Company for
Disability shall be communicated to the Executive by written notice, and shall
be effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”), unless the Executive returns to full-time
performance of the Executive’s duties before the Disability Effective Date.


(b)  

By the Company.


(i)  

The Company may terminate the Executive’s employment during the Employment
Period for Cause or without Cause. “Cause” means:


A.  

the willful and continued failure of the Executive substantially to perform the
Executive’s duties under this Agreement (other than as a result of physical or
mental illness or injury), after the Board delivers to the Executive a written
demand for substantial performance that specifically identifies the manner in
which the Board believes that the Executive has not substantially performed the
Executive’s duties; or


B.  

illegal conduct or gross misconduct by the Executive, in either case that is
willful and results in material and demonstrable damage to the business or
reputation of the Company.


  No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. Any act or failure to act that is based
upon authority given pursuant to a resolution duly adopted by the Board, or the
advice of counsel for the Company, shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.


(ii)  

A termination of the Executive’s employment for Cause shall be effected in
accordance with the following procedures. The Company shall give the Executive
written notice (“Notice of Termination for Cause”) of its intention to terminate
the Executive’s employment for Cause, setting forth in reasonable detail the
specific conduct of the Executive that it considers to constitute Cause and the
specific provision(s) of this Agreement on which it relies, and stating the
date, time and place of the Special Board Meeting for Cause. The “Special Board
Meeting for Cause” means a meeting of the Board called and held specifically for
the purpose of considering the Executive’s termination for Cause, that takes
place not less than ten (10) and not more than twenty (20) business days after
the Executive receives the Notice of Termination for Cause. The Executive shall
be given an opportunity, together with counsel, to be heard at the Special Board
Meeting for Cause. The Executive’s termination for Cause shall be effective when
and if a resolution is duly adopted at the Special Board Meeting for Cause by a
two-thirds vote of the entire membership of the Board, excluding employee
directors, stating that in the good faith opinion of the Board, the Executive is
guilty of the conduct described in the Notice of Termination for Cause, and that
conduct constitutes Cause under this Agreement.


(iii)  

A termination of the Executive’s employment without Cause shall be effected in
accordance with the following procedures. The Company shall give the Executive
written notice (“Notice of Termination without Cause”) of its intention to
terminate the Executive’s employment without Cause, stating the date, time and
place of the Special Board Meeting without Cause. The “Special Board Meeting
without Cause” means a meeting of the Board called and held specifically for the
purpose of considering the Executive’s termination without Cause, that takes
place not less than ten (10) and not more than twenty (20) business days after
the Executive receives the Notice of Termination without Cause. The Executive
shall be given an opportunity, together with counsel, to be heard at the Special
Board Meeting without Cause. The Executive’s termination without Cause shall be
effective when and if a resolution is duly adopted at the Special Board Meeting
without Cause by a two-thirds vote of the entire membership of the Board,
excluding employee directors, stating that the Executive is terminated without
Cause.


(c)  

Good Reason.


(i)  

The Executive may terminate employment for Good Reason or without Good Reason.
“Good Reason” means:


A.  

the assignment to the Executive of any duties inconsistent in any respect with
paragraphs (a) and (b) of Section 2 of this Agreement, or any other action by
the Company that results in a diminution in the Executive’s position, authority,
duties or responsibilities, other than an isolated, insubstantial and
inadvertent action that is not taken in bad faith and is remedied by the Company
promptly after receipt of notice thereof from the Executive and other than the
diminution contemplated in paragraph (a) of Section 2 of this Agreement;


B.  

any failure by the Company to comply with any provision of Section 3 of this
Agreement, other than an isolated, insubstantial and inadvertent failure that is
not taken in bad faith and is remedied by the Company promptly after receipt of
notice thereof from the Executive;


C.  

any requirement by the Company that the Executive’s services be rendered
primarily at a location or locations other than that provided for in paragraph
(d) of Section 2 of this Agreement;


D.  

any purported termination of the Executive’s employment by the Company for a
reason or in a manner not expressly permitted by this Agreement;


E.  

any failure by the Company to comply with paragraph (c) of Section 11 of this
Agreement; or


F.  

any other substantial breach of this Agreement by the Company that either is not
taken in good faith or is not remedied by the Company promptly after receipt of
notice thereof from the Executive.


(ii)  

A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination within six months of the event constituting
Good Reason, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provision(s) of this
Agreement on which the Executive relies. A termination of employment by the
Executive for Good Reason shall be effective on the fifth business day following
the date when the Notice of Termination for Good Reason is given, unless the
notice sets forth a later date (which date shall in no event be later than
thirty (30) days after the notice is given).


(iii)  

A termination of the Executive’s employment by the Executive without Good Reason
shall be effected by giving the Company written notice of the termination.


(d)  

Date of Termination. The “Date of Termination” means the date of the Executive’s
death, the Disability Effective Date, the date on which the termination of the
Executive’s employment by the Company for Cause or without Cause or by the
Executive for Good Reason is effective, or the later of the date on which the
Executive gives the Company notice of a termination of employment without Good
Reason, as the case may be, or such later date as is acceptable to the Board.


5.  

Obligations of the Company upon Termination.


(a)  

By the Company other than for Cause or Disability; by the Executive for Good
Reason; as a Result of Mutual Agreement of the Board and the Executive. If,
during the Employment Period, (i) the Company terminates the Executive’s
employment, other than for Cause or Disability, (ii) the Executive terminates
employment for Good Reason, or (iii) the Executive’s employment is terminated as
a result of the mutual agreement of the Board and the Executive, the Company
shall continue to provide the Executive with the compensation and benefits set
forth in paragraphs (a), (b) and (c) of Section 3 as if he had remained employed
by the Company pursuant to this Agreement for the longer of the remainder of the
Employment Period or one year (for this purpose, such period the “Severance
Period”) and then retired (at which time he will be treated as eligible for and
will be entitled to receive all retiree welfare benefits and other benefits
provided to retired senior executives, as set forth in paragraph (c) of Section
3, with such benefits being calculated for this purpose as though the Executive
had retired at age 62 with earnings on an annual basis during the years between
the Date of Termination and age 62 equal to the Executive’s earnings for the
year immediately preceding the Date of Termination); provided, that the
Incentive Compensation for the Severance Period shall be equal to the maximum
Incentive Compensation that the Executive would have been eligible to earn for
such period; provided, further that in lieu of stock options, restricted stock
and other stock-based awards, the Executive shall be paid cash equal to the fair
market value (without regard to any restrictions) of the stock options,
restricted stock and other stock-based awards that would otherwise have been
granted; and provided, further that to the extent any benefits described in
paragraph (c) of Section 3 cannot be provided pursuant to the plan or program
maintained by the Company for its executives, the Company shall provide such
benefits outside such plan or program at no additional cost (including without
limitation tax cost) to the Executive and his family; and provided, finally,
that during any period when the Executive is eligible to receive benefits of the
type described in clause (B) of paragraph (c)(iv) of Section 3 under another
employer-provided plan, the benefits provided by the Company under this
paragraph (a) of Section 5 may be made secondary to those provided under such
other plan. For this purpose, in the event that the Severance Period extends
beyond the end of the Employment Period, the Employment Period will be deemed to
extend to the end of the Severance Period. In addition to the foregoing, any
restricted stock outstanding on the Date of Termination shall be fully vested as
of the Date of Termination, all options outstanding on the Date of Termination
shall be fully vested and exercisable and shall remain in effect and exercisable
through the end of their respective terms, without regard to the termination of
the Executive’s employment, and any performance shares or units shall be
governed by the terms and conditions of the Company’s long-term incentive plan
under which they were awarded. The payments and benefits provided pursuant to
this paragraph (a) of Section 5 are intended as liquidated damages for a
termination of the Executive’s employment by the Company other than for Cause or
Disability or for the actions of the Company leading to a termination of the
Executive’s employment by the Executive for Good Reason, and shall be the sole
and exclusive remedy therefor.


(b)  

Death. If the Executive’s employment is terminated by reason of the Executive’s
death during the Employment Period, the Company shall pay to the Executive’s
designated beneficiaries (or, if there is no such beneficiary, to the
Executive’s estate or legal representative), in a lump sum in cash within thirty
(30) days after the Date of Termination, the sum of the following amounts (the
“Accrued Obligations”): (1) any portion of the Executive’s Annual Base Salary
through the Date of Termination that has not yet been paid; (2) an amount
representing the Incentive Compensation for the period that includes the Date of
Termination, computed by assuming that the amount of all such Incentive
Compensation would be equal to the maximum amount of such Incentive Compensation
that the Executive would have been eligible to earn for such period, and
multiplying that amount by a fraction, the numerator of which is the number of
days in such period through the Date of Termination, and the denominator of
which is the total number of days in the relevant period; and (3) any accrued
but unpaid Incentive Compensation and vacation pay. Any deferred compensation
(together with any accrued interest or earnings thereon, if any) that has not
yet been paid, will be paid in accordance with the terms and conditions
applicable to such deferred compensation.


(c)  

Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Executive shall be
entitled to the Accrued Obligations that would have been provided in the event
of death above and to such other, nonduplicative benefits as may be provided by
the Company’s current disability program.


(d)  

By the Company for Cause; By the Executive Other than for Good Reason. If the
Executive’s employment is terminated by the Company for Cause during the
Employment Period, the Company shall pay the Executive the Annual Base Salary
through the Date of Termination and the amount of any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon), in each case to the extent not yet paid, and the Company shall have no
further obligations under this Agreement, except as specified in Section 6
below. If the Executive voluntarily terminates employment during the Employment
Period, other than for Good Reason, the Company shall pay the Accrued
Obligations to the Executive in a lump sum in cash within thirty (30) days of
the Date of Termination, and the Company shall have no further obligations under
this Agreement, except as specified in Section 6 below.


6.  

Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliates for which the
Executive may qualify, nor shall anything in this Agreement limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliates relating to subject matter other than
that specifically addressed herein. Vested benefits and other amounts that the
Executive is otherwise entitled to receive under the Incentive Compensation
program, the Defined Benefit Arrangement, the Life Insurance Coverage, the
Executive Tenure Compensation Plan, the Executive’s deferred compensation
plan(s), or any other plan, policy, practice or program of, or any contract or
agreement with, the Company or any of its affiliates on or after the Date of
Termination shall be payable in accordance with the terms of each such plan,
policy, practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.


7.  

Full Settlement. The Company’s obligation to make the payments provided for in,
and otherwise to perform its obligations under, this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement. The amounts payable by the Company under this
Agreement shall not be offset or reduced by any amounts otherwise receivable or
received by the Executive from any source, except as specifically provided in
paragraph (a) of Section 5 with respect to benefits described in clause (B) of
paragraph (c)(iv) of Section 3.


8.  

Confidential Information. The Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies and their
respective businesses that the Executive obtains during the Executive’s
employment by the Company or any of its affiliated companies and that is not
public knowledge (other than as a result of the Executive’s violation of this
Section 8) (“Confidential Information”). The Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after the
Executive’s employment with the Company, except with the prior written consent
of the Company or as otherwise required by law or legal process. In no event
shall any asserted violation of the provisions of this Section 8 constitute a
basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement.


9.  

Total Payments.


(a)  

Notwithstanding any other provision of this Agreement, if any portion of any
payment under this Agreement, or under any other agreement with or plan of the
Company (in the aggregate “Total Payments”), would constitute an “excess
parachute payment,” the Company shall pay Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by Executive after
deduction of any excise tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), any interest charges or penalties in
respect of the imposition of such excise tax (but not any federal, state or
local income tax, or employment tax) on the Total Payments, and any federal,
state and local income tax, employment tax, and excise tax upon the payment
provided for by this paragraph (a) of Section 9, shall be equal to the Total
Payments. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s domicile for income tax purposes on the date the Gross-Up Payment is
made, net of the maximum reduction in federal income taxes that may be obtained
from the deduction of such state and local taxes. For purposes of this
Agreement, the terms “excess parachute payment” and “parachute payments” shall
have the meanings assigned to them in Section 280G of the Code and such
“parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with Section
1274(b)(2) of the Code (or any successor provision). Promptly following either
notice by the Company to the Executive of its belief that there is a payment or
benefit due the Executive which will result in an excess parachute payment as
defined in Section 280G of the Code or notice by the Executive to the Company of
his belief of such result, the Executive and the Company, at the Company’s
expense, shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel (“National Tax Counsel”) selected by the Company’s
independent auditors and reasonably acceptable to the Executive (which may be
regular outside counsel to the Company), which opinion sets forth (i) the amount
of the Base Period Income, (ii) the amount and present value of Total Payments,
(iii) the amount and present value of any excess parachute payments, and (iv)
the amount of any Gross-Up Payment. As used in this Agreement, the term “Base
Period Income” means an amount equal to the Executive’s “annualized includible
compensation for the base period” as defined in Section 280G(d)(1) of the Code.
For purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Section 280G(d)(3) and (4) of the Code (or any
successor provisions), which determination shall be evidenced in a certificate
of such auditors addressed to the Company and the Executive. The opinion of
National Tax Counsel shall be addressed to the Company and the Executive and
shall be binding upon the Company and the Executive. If such National Tax
Counsel so requests in connection with the opinion required by this paragraph
(a) of Section 9, the Executive and the Company shall obtain, at the Company’s
expense, and the National Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Executive solely with respect to its
status under Section 280G of the Code and the regulations thereunder. Within
five (5) days after the National Tax Counsel’s opinion is received by the
Company and the Executive, the Company shall pay (or cause to be paid) or
distribute (or cause to be distributed) to or for the benefit of Executive such
amounts as are then due to Executive under this Agreement.


(b)  

In the event that upon any audit by the Internal Revenue Service, or by a state
or local taxing authority, of the Total Payments or Gross-Up Payment, a change
is finally determined to be required in the amount of taxes paid by the
Executive, appropriate adjustments shall be made under this Agreement such that
the net amount which is payable to the Executive after taking into account the
provisions of Section 4999 of the Code shall reflect the intent of the parties
as expressed in paragraph (a) above, in the manner determined by the National
Tax Counsel. The Company agrees to bear all costs associated with, and to
indemnify and hold harmless, the National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Section 9, except for claims, damages or expenses resulting
from the gross negligence or willful misconduct of such firm.


10.  

Attorneys’ Fees. The Company agrees to pay, as incurred, to the fullest extent
permitted by law, all legal fees and expenses that the Executive may reasonably
incur as a result of any contest (regardless of the outcome) by the Company, the
Executive or others of the validity or enforceability of or liability under, or
otherwise involving, any provision of this Agreement, together with interest on
any delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.


11.  

Successors.


(a)  

This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.


(b)  

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.


(c)  

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in this Agreement, “Company” shall mean both the Company as defined above and
any such successor that assumes and agrees to perform this Agreement, by
operation of law or otherwise.


12.  

Miscellaneous.


(a)  

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Wisconsin, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified except by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.


(b)  

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


   

If to the Executive:


   

Erroll B. Davis, Jr.
155 East Wilson Street, #501
Madison, WI 53703


   

With a copy to:


   

Debra Sadow Koenig
Godfrey & Kahn, S.C.
780 N. Water Street
Milwaukee, Wisconsin 53202


   

If to the Company:


   

Alliant Energy Corporation
4902 N. Biltmore Lane
P.O. Box 77007
Madison, WI 53707-1007
Attention: General Counsel


   

With a copy to:


   

Benjamin F. Garmer, III
c/o Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5367


or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 12. Notices and communications
shall be effective when actually received by the addressee.

(c)  

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
If any provision of this Agreement shall be held invalid or unenforceable in
part, the remaining portion of such provision, together with all other
provisions of this Agreement, shall remain valid and enforceable and continue in
full force and effect to the fullest extent consistent with law.


(d)  

Notwithstanding any other provisions of this Agreement, the Company may withhold
from amounts payable under this Agreement all federal, state, local and foreign
taxes that are required to be withheld by applicable laws or regulations.


(e)  

The Executive’s or the Company’s failure to insist upon strict compliance with
any provisions of, or to assert any right under, this Agreement (including,
without limitation, the right of Executive to terminate employment for Good
Reason pursuant to paragraph (c) of Section 4 of this Agreement) shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.


(f)  

The Executive and the Company acknowledge that this Agreement supersedes any
other agreement between them concerning the subject matter hereof, excluding the
Key Executive Employment and Severance Agreement between the Executive and the
Company dated March 29, 1999, as in effect on the date hereof or as hereafter
amended from time to time (the “Severance Agreement”); provided, however, that
to the extent that a payment or benefit to be provided under this Agreement is
similarly to be provided under the Severance Agreement, the Company agrees to
pay or provide to the Executive that payment or benefit which provides the
highest value to the Executive, and the Executive agrees, in order to avoid
duplication of payments or benefits, that upon the receipt of any such highest
value payment or benefit under either this Agreement or the Severance Agreement,
as the case may be, he shall have no right to any similar payment or benefit of
lesser value under the other agreement.


(g)  

The rights and benefits of the Executive under this Agreement may not be
anticipated, assigned, alienated or subject to attachment, garnishment, levy,
execution or other legal or equitable process except as required by law. Any
attempt by the Executive to anticipate, alienate, assign, sell, transfer,
pledge, encumber or charge the same shall be void.


(h)  

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, and said counterparts shall constitute but one and the same
instrument.


13.  

Effectiveness of Agreement. This Agreement is effective when executed by the
Company and the Executive in the signature spaces provided below.


        IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization of its Board of Directors, the Company has
caused this Agreement to be executed in its name and on its behalf, all as of
the day and year first above written.

  ____________________________________   Erroll B. Davis, Jr.           ALLIANT
ENERGY CORPORATION       By___________________________________       Name:  
    Title: